DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34, 41-46, 49-52, 54, and 57 are pending and under consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald V. Scaltrito, Ph.D., Reg. No. 59,985, on 3-11-2021.

The application has been amended as follows: 
	Claim 52. (Currently Amended)  The method of claim 34 wherein the polymer system further comprises a hypercrosslinked polymer.

	Claim 54.  (Currently Amended)  The method of claim 34 wherein the polymer system further comprises either (i) heparin or (ii) a heparin mimicking polymer.

	New Claim 58.  (New) The method of claim 34 wherein the polymer system further comprises a macroreticular porous polymer.



Rejections Withdrawn
The rejection of claim 54 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, being of improper dependent form, is withdrawn in light of the Examiner's Amendment.

Conclusion
Claims 34, 41-46, 49-52, 54, 57, and 58 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 12, 2021